Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 11/05/2021. 
Claims 1-2, 5-11, 13-17, and 19-21 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 11/05/2021, has been entered. Claims 3, 12, and 18 have been cancelled. Claims 1-2, 5-11, 13-17, and 19-21 have been amended. In response to Applicant’s amendments to the Claims, the 112(b) rejections have been overcome.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2, 5-11, 13-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable under Napper (US 20130226651 A1), hereinafter Napper, in view of Kuenzi et al (WO 2018128755 A1), hereinafter Kuenzi.

Regarding claim 1, Napper teaches a system comprising: 
a server (Napper: [0071], Figure 15I – “method 100 may be implemented by server-type data processing systems”) configured to: 
in response to obtaining, from a remote terminal (Napper: “a remote ordering application executing on one or more networked mobile wireless telecommunication computing devices” [0230]), a purchase order request of a purchase order, generate an order check-in request for picking up items associated with the obtained purchase order request, along with a link, that when activated, causes (i) execution of an application to transmit an order check-in response from the remote terminal to the server, the order check-in response indicating that check-in is to be initiated, and (ii) the remote terminal to transmit, to the server, location data, the location data including current location information (Napper: “FIG. 15I shows an exemplary “check out page reached by selecting the “Check Out” button 1572” [0211] –clicking the Check Out button, as seen in Figure 15H, is understood to constitute a purchase order request. “the “check out” page includes an “I'm on my way” button 1583” [0211] –  “The “I’m on my way” button 1583 is used when the user who placed the order will be picking it up and will, depending on the configuration, cause the remote ordering application to perform one of a number of sets of actions.” [0212] – The check out page is understood to be a check-in request, as it allows the customer to check in for picking up their meal. With reference to [0131], the order may be placed some time before the check-in is performed. “selecting the “I'm on my way” button 1583 may cause the remote ordering application to transmit the order to an associated order processing system and begin monitoring the location of the networked mobile wireless telecommunication computing device so that a signal to commence processing can, when appropriate, be transmitted to the order processing system” [0211] – The app’s transmission of the order to the order processing system is understood to be a check-in response indicating that the customer is initiating check-in.);
transmit the order check-in request along with the link to the remote terminal for activation on the remote terminal (Napper: “a signal may be sent… from the order processing system, to the remote ordering application on the networked mobile wireless telecommunication computing device of the selected user. This signal could, for example, cause the remote ordering application on the networked mobile wireless telecommunication computing device of the selected user to display an alert, provide access to details of the order, and provide an “I’m on my way” button 1583 on that networked mobile wireless telecommunication computing device.” [0214]); 
receive the order check-in response from the remote terminal in response to a customer activating the link in the transmitted order check-in request on the remote terminal (Napper: “selecting the “I’m on my way” button 1583 may cause the remote ordering application to transmit the order to an associated order processing system” [0212]); and 
in response to receiving the order check-in response:
generate an order check-in confirmation confirming reception of the order check-in response; and transmit the order check-in confirmation to the remote terminal (Napper: “Once the user has selected the “I’m on my way” button 1583, the remote ordering application may present navigation information for travelling from the present location of the user's networked mobile wireless telecommunication computing device to the provider location. The navigation information may be presented either as a map 1588, as shown in FIG. 15K… a “Confirmation” button 1592 allows the user to display order confirmation information” [0216] –See also Fig. 15K.); 
track a location of the remote terminal based on the obtained location data of the remote terminal (Napper: “selecting the “I'm on my way” button 1583 may cause the remote ordering Paragraphs [0235], [0073], and [0131] further support that the location of the user’s smartphone/remote terminal is tracked to provide various functions.);
determine an estimated time of arrival of the remote terminal to a first location based at least in part on the tracked current location (Napper: “an arrival estimate may be obtained by using position information derived from a global positioning system (GPS) navigation system” [0073] – “Once the user has selected the “I’m on my way” button 1583, the remote ordering application may present navigation information for travelling from the present location of the user's networked mobile wireless telecommunication computing device to the provider location. The navigation information may be presented either as a map 1588, as shown in FIG. 15K, or as a list 1589 of written directions, as shown in FIG. 15L. … The map view (FIG. 15K) and the directions view (FIG. 15L) also each include an arrival estimate display 1591A showing the arrival estimate” – [0216] See also Figures 2 & 6 as supported by at least [0081] and [0159], wherein user location is used to estimate travel/arrival time. The provider location/restaurant for pickup is understood to be the ‘first location.’); and 
Figure 6 & supporting paragraphs [0160-0163] provide specific details on the determination and providing of this estimate.).
	While Napper teaches that the order check-in response is stored (Napper: [0117] “the order 372 will be held in abeyance” – [0112] “the order 372 may be a previously created order, which may be stored on the Smartphone 310 or retrieved by the Smartphone 310 from a remote system.”), it does not specifically teach that the server is communicatively coupled to a database, or storing the order check-in response in the database.
	However, Kuenzi teaches communications and messaging to a user device (Kuinzi: Abstract), including that: 
the server is communicatively coupled to a database, and storing the order check-in response in the database (Kuenzi: [0051] “The local portal 14 then generates the mobile key data 200 therefrom. This generation can, for example, be performed with a local database of encryption keys and associated access control 16 information for the property to create the credential data 220.” – It is noted that [0044] further describes a storage of information in connection to the system. It is recognized that information such as credential data can be recognized to constitute user-provided data.). This known technique is applicable to the system of Napper as they share characteristics and capabilities, namely they are directed to user assistance, such as check-ins.  

In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to check-in without requiring complex interactions (Kuenzi: [0048]).


Regarding claim 2, Napper/Kuenzi teaches the system of claim 1, wherein the server is configured to generate the link such that a single selection of the link causes the application to automatically open that initiates the transmission of the order check-in response (Kuenzi: [0048] “In the case of email or SMS, mobile key data 200 may also be transferred into the application 215 utilizing a specialized link that when 'clicked' or is accessed, the mobile device launches application 215 and transfers data 200 into the application.” – [0060] “The guest clicking on the link would activate the link and encoded in the link is contained the mobile key 200 and the mobile device would identify and launch the application 215 utilizing information encoded in the link identifying the application 215.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kuenzi with Napper for the reasons identified above with respect to claim 1. 

Regarding claim 5, Napper/Kuenzi teaches the system of claim 1, wherein the server is configured to queue the purchase order of the purchase order request based on the estimated time of arrival (Napper: [0226] “FIG. 16D shows an exemplary page for an “Incoming Orders” function of an exemplary provider order fulfillment support application, which displays an arrival sequence estimate as a list 1630 having incoming order entries 1632 for each See also [0195].)

Regarding claim 6, Napper/Kuenzi teaches the system of claim 5, further comprising an associate computing device, and wherein the server is configured to transmit, to the associate computing device, an indication that the purchase order is ready for pickup, based on the estimated time of arrival (Napper: [0077] “where the arrival estimate is a time of day and the order completion estimate is a duration (e.g. a number of minutes), processing of the order may be scheduled by simply subtracting the order completion estimate from the arrival estimate.” – [0216] “The map view (FIG. 15K) and the directions view (FIG. 15L) also each include an arrival estimate display 1591A showing the arrival estimate and an order processing commencement display 1591B showing when order processing is expected to commence.” – Examiner notes that the indicator of when the order will be ready coincides with the arrival time, as commencement of order processing is scheduled to make the order ready upon arrival.).

Regarding claim 7, Napper/Kuenzi teaches the system of claim 6 wherein the server is configured to transmit, to the associate computing device, the indication that the purchase order is ready for pickup when the threshold amount of time before the estimated time of arrival is reached (Napper: [0077] “where the arrival estimate is a time of day and the order completion estimate is a duration (e.g. a number of minutes), processing of the order may be scheduled by simply Subtracting the order completion estimate from the arrival estimate.” – [0216] “The map view (FIG. 15K) and the directions view (FIG. 15L) also each include an arrival estimate display 1591A showing the arrival estimate and an order processing commencement display 1591B showing when order processing is expected to commence.” – [0161] “At step 610, the method 600 compares the estimated processing time to the estimated travel time, and determines whether the difference between the estimated processing time and the estimated travel time satisfies a threshold, generally indicating that the estimated processing time and the estimated 

Regarding claim 8, Napper/Kuenzi teaches the system of claim 1 wherein the server is configured to generate the link such that activation of the link further causes the remote terminal to: 
determine a current location of the remote terminal (Napper: [0212], “selecting the “I’m on my way” button 1583 may cause the remote ordering application to store the order and begin monitoring the location of the networked mobile wireless telecommunication computing device” – See also Fig. 15I.); and 
transmit, to the server, the order check-in response based on the current location of the remote terminal (Napper: [0212] “selecting the “I’m on my way” button 1583 may cause the remote ordering application to store the order and begin monitoring the location of the networked mobile wireless telecommunication computing device so that the order can be transmitted to an associated order processing system at the appropriate time.”).

	Regarding claim 9, Napper/Kuenzi teaches the system of claim 1, wherein the server is configured to transmit the order check-in request in a text message (Kuenzi: [0048] “The method 100 permits the local portal 14 to 'encode' the mobile key 200 and deliver the mobile key 200 securely to the mobile device 12 …. sent by SMS text messages to the mobile device 12”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kuenzi with Napper for the reasons identified above with respect to claim 1. 

Regarding claims 10-11 and 13-15, all the limitations in method claims 10-11 and 13-15 are closely parallel to the limitations of system claims 1-2 and 5-9 analyzed above and are rejected on the same basis.

Regarding claims 16-17 and 19-20, all the limitations in storage medium claims 16-17 and 19-20 are closely parallel to the limitations of system claims 1-2 and 5-9 analyzed above and are rejected on the same basis, 

Regarding claim 21, the limitations of claim 21 are closely parallel to the limitations of Claims 1-2 and are rejected on the same basis.

Response to Arguments
	Applicant’s arguments filed 11/05/2021 have been fully considered but are not persuasive.

Prior Art Rejections – 35 USC §103
Applicant argues that the cited art does not teach the steps of “in response to obtaining, from a remote terminal, a purchase order request of a purchase order, generate an order check-in request for picking up items associated with the obtained purchase order request, along with a link, that when activated, causes (i) execution of an application to transmit an order check-in response from the remote terminal to the server, the order check-in response indicating that check-in is to be initiated, and (ii) the remote terminal to transmit, to the server, location data, the location data including current location information; transmit the order check-in request along with the link to the remote terminal for activation on the remote terminal; receive the order check-in response from the remote terminal in response to a customer activating the link in the transmitted order check-in request on the remote terminal...” as amended. With reference to [0131] and [0212] of Napper, Applicant argues that Napper teaches that a user may use the I’m On My Way button to “delay the placement of an order” or enable another user to enter the order than the one placing the order. 
Examiner respectfully disagrees. Napper teaches that a user, after reviewing an order as in Figure 15H, may request to submit that order by click Check Out [0211]. This causes the application to provide a check-out page, which includes a button to indicate that the user is on their way [0211]. This clickable button is recognized to act as a link to trigger check-in for the user, with  the page, as seen in Figure 15H, being a check-in request from the system. Clicking the button causes the application on the user’s device to send the order to an order processing system and begin monitoring the device’s location. [0211] This page, with button, is sent as a signal to the user’s 
Rather than simply allowing a user to delay placement of an order or to allow another user to complete an order placement, Napper teaches an interface which, upon receiving user intention to submit an order, provides a page requesting that the user click to indicate that they are prepared to go get their order. This indication that the user is en route for pick-up is understood to constitute a check-in for pickup. Based on this indication, the application begins providing the system with the user’s location so that the order processing system of the relevant restaurant can receive the order in time to complete it for the user’s arrival. This information is sent as a signal to the application on the user’s remote terminal/smart phone to provide the ability for the user to initiate the on-my-way/checked-in phase of a placed order.

Applicant argues that the parallel and dependent claims are allowable on similar grounds; Examiner respectfully disagrees for the reasons above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.S./Examiner, Art Unit 3684      
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684